Exhibit 99.1 Kona Grill Reports Second Quarter 2012 Financial Results 19.4% Restaurant Operating Profit Margin Drives Record EPS of $0.20 SCOTTSDALE, AZ, July 30, 2012—Kona Grill, Inc. (NASDAQ: KONA), an American grill and sushi bar, reported results for its second quarter ended June 30, 2012. Second Quarter 2012 Highlights vs. Year-Ago Quarter: · Restaurant sales increased 2.0% to $25.0million; · Same-store sales increased 2.3%; · Restaurant operating profit margin increased 100 basis points to 19.4%; and · Net income increased 126% to a record $1.8 million or $0.20 per share, compared to $0.8 million or $0.08 per share. “The 2.3% same-store sales growth during the quarter represents our seventh consecutive quarter of positive same-store sales,” said Berke Bakay, president and CEO of Kona Grill. “We continue to drive top-line growth through innovative menu offerings and guest service initiatives. More importantly, our ability to leverage these sales resulted in four-wall margins that drove record earnings and positioned us at the top of our peer group. Our operating margin, excluding the estimated impact of the fire damage at our Troy restaurant, was 20.0% compared to 18.4% in the year-ago quarter. “For the remainder of 2012, we expect to continue to drive guest-centric initiatives designed to strengthen the Kona Grill brand, such as the recent launch of our [Flare] menu. We will also remain steadfast in our rigorous site selection process and are currently reviewing opportunities in both new and existing markets. We plan to update our target for new restaurant openings when leases are executed.” Second Quarter 2012 Financial Results Restaurant sales in the second quarter of 2012 increased 2.0% to $25.0 million, compared to $24.5 million in the second quarter of 2011. The sales improvement reflects a 2.3% increase in same-store sales, driven by 2.5% growth in guest traffic. The 2.3% increase in same-store sales laps a 9.1% increase in the second quarter of 2011. Total restaurant operating expenses increased marginally to $20.1 million in the second quarter of 2012, compared to $20.0 million in the second quarter of 2011. Restaurant operating profit increased 8% to $4.9 million, compared to $4.5 million in the same quarter last year. As a percentage of sales, restaurant operating profit increased 100 basis points to 19.4% from 18.4% in the second quarter of 2011. Net income in the second quarter of 2012 was a record $1.8 million or $0.20 per share, compared to net income of $0.8 million or $0.08 per share in the year-ago quarter. At June 30, 2012, cash and cash equivalents totaled $8.2 million, compared to $6.3 million at December 31, 2011. During the second quarter, Kona Grill repurchased 95,500 shares at an average cost of $7.93 per share under the company’s $5 million stock repurchase program, which was initiated in May 2012. Total debt was $0.4 million at June 30, 2012, compared to $0.1 million at December 31, 2011. On July 24, 2012, Kona Grill amended its $5.0 million credit line with Stearns Bank National Association. The amendment allows the company to increase the credit line by $1.5 million to $6.5 million, under which the company canborrow up to $2.5 million for its stock repurchase program.The amendment also allows the company toreduce the interest floor by 130 basis points to 4.95% per year on borrowings for restaurant remodeling and new construction projects. Financial Guidance For the third quarter of 2012, Kona Grill expects restaurant sales of $24.1 million compared to $23.8 million for the third quarter of 2011. The company also expects net income of $1.1 million, or $0.12 per share, compared to net income of $0.6 million, or $0.06 per share, for the third quarter of 2011. Conference Call The company will host a conference call to discuss these results today at 5:00 p.m. Eastern time. Dial toll-free: 1-888-846-5003 Toll/international: 1-480-629-9856 Conference ID#: 4552874 The conference call will be broadcast simultaneously and available for replay via the Investor Relations section of the company's website at www.konagrill.com. Please call the conference telephone number 5-10 minutes prior to the start time. An operator will register your name and organization. If you have any difficulty connecting with the conference call, please contact Liolios Group at 1-949-574-3860. A replay of the call will be available after 8:00 p.m. Eastern time on the same day until Thursday, August 30, 2012. Toll-free replay number: 1-877-870-5176 Toll/International replay number: 1-858-384-5517 Replay pin #: 4552874 About Kona Grill Kona Grill (NASDAQ: KONA) features American favorites with an international influence and award-winning sushi in a casually elegant atmosphere. Kona Grill owns and operates 23 restaurants, guided by a passion for quality food and personal service. Restaurants are currently located in 16 states: Arizona (Chandler, Gilbert, Phoenix, Scottsdale); Colorado (Denver); Connecticut (Stamford); Florida (Tampa); Illinois (Lincolnshire, Oak Brook); Indiana (Carmel); Louisiana (Baton Rouge); Maryland (Baltimore); Michigan (Troy); Minnesota (Eden Prairie); Missouri (Kansas City); Nebraska (Omaha); New Jersey (Woodbridge); Nevada (Las Vegas); Texas (Austin, Dallas, Houston, San Antonio); Virginia (Richmond). For more information, visit www.konagrill.com. Forward-Looking Statements The financial guidance we provide for our third quarter 2012 results, statements about our beliefs regarding profits and stockholder value, and certain other statements contained in this press release are forward-looking. Forward-looking statements include statements regarding our expectations, beliefs, intentions, plans, objectives, goals, strategies, future events, or performance and underlying assumptions and other statements that are not purely historical. We have attempted to identify these statements by using forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “believes,” “intends,” “should,” or comparable terms. All forward-looking statements included in this press release are based on information available to us on the date of this release and we assume no obligation to update these forward-looking statements for any reason. These statements are subject to risks and uncertainties that could cause actual results to differ materially from those described in the statements. Investors are referred to the full discussion of risks and uncertainties associated with forward-looking statements and the discussion of risk factors contained in the company's filings with the Securities and Exchange Commission. KONA GRILL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets $ $ Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities $ $ Long-term obligations Stockholders’ equity Total liabilities and stockholders’ equity $ $ KONA GRILL, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Restaurant sales $ Costs and expenses: Cost of sales Labor Occupancy Restaurant operating expenses General and administrative Preopening expense - Depreciation and amortization Total costs and expenses Income from operations Nonoperating income (expense): Interest income and other, net - 1 - 2 Interest expense (7
